Citation Nr: 9901527	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1977.

This case is before the Board of Veterans Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for diabetes mellitus.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he incurred 
diabetes mellitus while in the service.  He asserts that 
symptoms of his current diabetes mellitus were manifest 
during active duty, even though there was no actual diagnosis 
until after his active duty.  Accordingly, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for diabetes mellitus.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A May 1979 Board decision denied service connection for 
diabetes mellitus.

3.  Evidence added to the record since the May 1979 Board 
denial includes evidence which is not duplicative or 
cumulative and which is sufficiently relevant and probative, 
when viewed in conjunction with the evidence previously of  
record, that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1979 denial of service 
connection for diabetes mellitus is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38  
C.F.R. §§ 3.102, 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1979 Board decision denied service connection for 
diabetes mellitus.  The evidence of record at that time 
included a number of items.  The veteran's service medical 
records included the results of work-ups that did not result 
in a diagnosis of diabetes mellitus.  The report of a January 
1978 VA examination reflects that the veteran complained of 
borderline diabetes.  Diabetes mellitus was not found on 
examination.  

The May 1979 Board decision is final.  See 38 U.S.C.A. § 7104 
(West 1991).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In light of 
Evans v. Brown, 9 Vet. App. 273, 285 (1996), the evidence to 
be reviewed is that which has been submitted since the last 
decision that disallowed the claim on any basis.  

The evidence added to the record since the veteran's May 1979 
Board decision includes duplicate photocopies of some of the 
veteran's service medical records.  In addition, medical 
records from Thomas A. Sult, M.D., for the period from 1991 
to 1994, indicate treatment for diabetes mellitus since 
September 1991.  

A report from Robert J. Rosenquist, M.D., dated in February 
1994, notes that the veteran first had a solid diagnosis of 
diabetes in 1993.  Dr. Rosenquist noted that he had treated 
the veteran in February 1994, and provided current findings.  
He reported that it appeared the veteran's problems first 
arose in 1966, with marginal glucose and glucose tolerance 
test results during a military physical examination.  In 
correspondence dated in June 1994, Dr. Rosenquist set forth 
additional current findings, based on treatment in May 1994.  

In October 1995, the veteran and his wife testified during a 
personal hearing that the veteran first had problems with his 
blood sugar level ten or eleven years before he retired from 
the military.  Due to high blood sugar levels, he began 
treatment in 1969 or 1970 consisting of weight loss and diet 
control regimes.  In connection with attempts to adopt a 
child in 1969, the military informed him that he had to get 
his blood sugar level under control or he would be 
discharged.  The veteran said that his father died from 
diabetes.  He described incidents of light-headedness in the 
service and after service that he suspected were related to 
diabetes.  The veteran said that he was first diagnosed and 
knowingly treated for diabetes in 1990 or 1991.  In 
retrospect, he believed that medication he had received in 
the past from post-service employer health services was for 
diabetes mellitus.  In connection with employment at General 
Dynamics from 1977 to 1980, he took an employment physical in 
1977.  From 1980 to 1984 he worked for McDonald-Douglas, and 
later in 1986 and 1987 he received medical treatment while 
again working at General Dynamics.  

In February and September 1997, the RO requested records from 
General Dynamics.  In February and October 1997, Human 
Services departments at General Dynamics informed the RO that 
no records were available for the veteran.  

The veteran was provided a VA examination in December 1997.  
According to the examination report, the examiner reviewed 
all of the veteran's  C&P reports as well as military records 
brought by the veteran.  The examiner stated that the 
veteran's military records did not support a finding of 
diabetes mellitus in service.  The examiner opined that 
results of glucose tolerance tests conducted in 1969 and 1974 
did not meet the American Diabetes Association criteria for 
diabetes, nor did they meet the criteria for glucose 
intolerance.  It was stated that other laboratory values from 
1976 also failed to meet any criteria for diabetes.  The 
examiner recognized that the veteran's family history for 
diabetes, along with a weight problem during service, made 
diabetes inevitable.  However, he reiterated that the veteran 
did not meet the criteria for diabetes while in the military.  

In a statement dated in June 1998, received by VA in July 
1998, Dr. Rosenquist noted that he had reviewed VA treatment 
records provided by the veteran.  Dr. Rosenquist stated that 
laboratory results from 1965 and 1977 were interesting 
because at the time of the tests, the results would have been 
considered abnormal, but not classically diagnostic of 
diabetes.  It was noted that in 1997, the diagnostic criteria 
for diabetes mellitus was changed, due to consensus of a 
panel of experts.  Dr. Rosenquist noted that it was clear, 
then, that based on current criteria, but not criteria of 
previous years, the veteran's blood sugar levels would have 
qualified for a diagnosis of diabetes.  Dr. Rosenquist stated 
that, based on this data, one could easily support the fact 
that there was a problem with blood sugar control that could 
be documented in 1965 and 1977.  It was further opined that 
these problems were not severe, but yet would fit current 
criteria for a diagnosis of glucose intolerance or diabetes 
mellitus.  

In this case, the Board finds that the veteran has submitted 
evidence that is both new and material.  Specifically, Dr. 
Rosenquists June 1998 opinion is competent medical evidence 
consisting of the application of his own professional 
experience to specific facts found in the veteran's medical 
records.  The opinion was not available to the Board in 1979, 
or even during the veteran's most recent VA examination.  Dr. 
Rosenquists opinion is significant, and must be considered 
in connection with evidence previously assembled so as to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for diabetes mellitus has been reopened, 
the merits of the claim must now be evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  Before that can be achieved, however, 
the Board is of the opinion that additional development of 
the evidence is warranted in order to determine whether the 
current diabetes mellitus is etiologically related to 
inservice manifestations.

As the foregoing June 1998 opinion by Dr. Rosenquist 
contradicts the opinion provided by the VA examiner in 
December 1997, the Board finds that a review of the veteran's 
claims file should be conducted by a VA examiner, who has not 
previously examined the veteran, who is given the opportunity 
to review and comment on each of the foregoing opinions.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the veterans 
claims folder to an appropriate VA 
specialist for review, and to determine 
the nature and etiology of the veterans 
diabetes mellitus.  After reviewing the 
veteran's service medical records, VA 
outpatient treatment reports, and private 
medical records, including those from Dr. 
Rosenquist, the examiner should 
specifically state whether it is at least 
as likely as not that the current 
diabetes mellitus is related to findings 
in the veteran's service medical records.  
The examiner should reconcile the June 
1998 opinion by Dr. Rosenquist with the 
opinion found in the December 1997 VA 
examination report.  The examiner should 
provide and identify the diagnostic 
criteria used in his or her analysis.  A 
complete rationale for any opinion 
expressed must be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the veteran's claim for 
service connection for diabetes mellitus 
de novo.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
